The plaintiff in error, hereinafter referred to as the defendant, was convicted in the county court of Oklahoma county, of attempting to manufacture whisky, and his punishment fixed at a fine of $250, and confinement in the county jail for 90 days. Before entering upon the trial, the defendant moved to suppress the evidence, for the reason that it had been obtained by an unlawful search, which motion was overruled and exceptions saved.
The record discloses that certain officers went to the private residence of the defendant, and made a search of the premises, claiming to have found a still, some barrels, mash, and a small quantity of whisky. The affidavit for the search warrant states that it is made on information, belief, and advice. The search warrant is invalid, and evidence procured by such invalid search warrant is incompetent. The motion to suppress the evidence should have been sustained. Myers et ux. v. State,38 Okla. Cr. 287, 260 P. 515.
The case is reversed and remanded.
DOYLE, P.J., and EDWARDS, J., concur.